Citation Nr: 0216798	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury with arthritis, currently evaluated as 20 percent 
disabling.  

(The issue of entitlement to service connection for right 
foot drop, as secondary to service-connected right knee 
injury will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to December 
1961.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which increased the rating for residuals of right 
knee injury with arthritis (hereinafter, "right knee 
disability") to 20 percent.  

In an October 1999 statement, the veteran appears to raise 
the issue of entitlement to service connection for a left leg 
disability as secondary to service-connected right knee 
disability.  The Board notes that in a treatment record from 
Trenton Family Medicine, dated in November 2001, a physician 
suspected that the veteran's left knee problems were due to 
his favoring his right knee.  As this issue has not been 
adjudicated by the RO, it is referred there for appropriate 
action.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for right foot drop as 
secondary to service-connected right knee disability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is manifested by 
pain, slight limitation of motion, and advanced degenerative 
changes; there is no instability in the knee.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the April 2000 Statement of the Case 
(SOC), and the October 2002 Supplemental Statement of the 
Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claim on appeal.  The SOC and subsequent 
SSOC also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes VA medical records, reports of VA examinations, and 
several lay statements.  The veteran has not identified any 
outstanding evidence.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the SSOC issued to the veteran in 
October 2002.  This document not only explained in plain 
language what evidence was needed to substantiate the claim, 
it also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence he 
should submit on his own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a March 1962 rating decision, the RO granted service 
connection for right knee disability, evaluated as 10 percent 
disabling.  

The veteran's claim for an increased rating for his service-
connected right knee disability was received on May 26, 1999.  
As such, the rating period for consideration on this appeal 
is from May 26, 1998, one year prior to the date of receipt 
of the increased rating claim, through the present.  See 
38 C.F.R. § 3.400(o)(2).

VA treatment records show that the veteran was seen in 
December 1998 with complaint of right knee pain.  He 
indicated that the knee locked up whenever kneeling and gave 
way.  On evaluation, there was pain on the patella to 
palpation.  Range of motion was 0-130 degrees.  The ligaments 
were intact.  McMurray's test was positive for patellofemoral 
pain.  He was given an injection of Marcaine.  X-rays in 
February 1999 revealed marked arthritic changes in the right 
knee.  

On VA examination in June 1999, the veteran reported pain and 
giving way in the right knee.  He stated that the pain was 
worsened by activities.  He indicated that he had a cortisone 
injection a few weeks ago which had helped the pain somewhat 
and that he had been on nonsteroidal anti-inflammatories for 
years.  Physical examination revealed that the veteran walked 
with an antalgic gait.  Examination of the right knee showed 
no appreciable joint space swelling.  The right kneecap was 
laterally displaced although it tracked without difficulty.  
Anterior and posterior drawer testing showed no significant 
loss of motion.  There was pain on varus and valgus stress 
and some looseness that was not quantifiable on varus and 
valgus pressures.  Examination of the right thigh showed 
slight atrophy compared with the left.  Strength on the right 
leg was 5-/5, just slightly less when compared with the left.  
The remainder of the joint examination was unremarkable.  It 
was noted that x-rays in February 1999 showed significant 
arthritic changes.  The diagnosis was status post right knee 
injury with resultant post traumatic arthritis and 
significant symptoms of pain.  

In March 2000, the evaluation for the right knee injury was 
increased to 20 percent.  

Submitted in April 2000 were several statements from persons 
describing the veteran's disability.  The statements attested 
to the trouble (i.e., problems walking and lifting heavy 
objects, falling because of the knee giving out, and pain) 
the veteran was having with his right knee.  

VA x-rays in June 2000 revealed advanced degenerative changes 
in the right knee.  

On VA examination in July 2000, the veteran reported that 
right knee pain increased with mobility and that he could 
ride in a car for approximately 30 minutes before the onset 
of pain.  He indicated that the knee felt tight and sore the 
first hour of every day; however, as he moved around it 
loosened up and he had some decrease in his pain.  He 
reported wearing an external brace for the past month, which 
gave him great confidence and enabled him to walk greater 
distances.  Prior to that, he used a cane for security.  He 
indicated that he did normal housework and mowed his own lawn 
using a push mower.  

Physical examination of the right knee showed no edema or 
effusion.  There was no local soft tissue swelling, redness 
or heat.  There was tenderness over the patellar tendon and 
over the anterior half of the medial joint line.  Moderate 
wasting of the vastus medialis was appreciated relative to 
the left knee.  Range of motion was full extension to 0 
degrees.  Active flexion was to 110 degrees and passive 
flexion was to 125 degrees without pain; 130 degrees was 
possible with moderate pain noted in the last five degrees of 
flexion.  Knee flexion strength was +5/5 symmetric with the 
left knee.  Knee extension was 5-/5, only slightly weaker 
than the left knee; however, he was able to maintain full 
knee extension against strong resistance.  Patellar 
compression caused significant increase in the veteran's 
level of discomfort, as did a maneuver that increased tension 
on the patellar tendon of the right knee.  The right knee was 
stable to both varus and valgus tests.  Drawer test was 
negative.  Lachman's test was negative.  McMurray's test was 
positive for retropatellar pain.  Tenderness was also noted 
over the region of the vastus medialis.  Knee flexion 
strength and extension strength was preserved after repeat 
examinations and a series of deep knee bends.  The examiner 
noted that the veteran was able to rise from a seated 
position with no assistance using the right knee and capable 
of sitting with the right leg crossed over the left with no 
apparent discomfort.  It was also noted that functional 
impairment arising solely from the knee would likely include 
difficulties kneeling with the right knee on the ground, 
arising from a squatting position, or ascending stairs.  
Pivoting on the right leg might also result in some increased 
discomfort.  The diagnosis was degenerative arthritis of the 
right knee.  

A November 2001 treatment record from Trenton Family Medicine 
revealed that the right knee had a great deal of crepitus and 
quite a bit of tenderness with decreased range of motion.  

The veteran was afforded a VA examination for an unrelated 
disability in May 2002.  It was noted that the veteran had 
been recommended for a right total knee replacement, but had 
opted for conservative medical treatment.  The examination 
showed that the veteran walked with a limp, which was 
initially thought to be due to the right knee, but was 
actually due to poor balance due to loss of sensory input.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's right knee disability is evaluated as 20 
percent disabling under Diagnostic Codes 5010-5260.  
Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion of the joint involved 
under the appropriate diagnostic code for the specific joint 
involved.  When there is some limitation of motion, but which 
would be rated noncompensable under the appropriate 
limitation-of-motion diagnostic code, a 10 percent rating may 
be assigned for each major joint affected by arthritis.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003.  

Limitation of knee flexion to 30 degrees warrants a 20 
percent evaluation; and flexion limited to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of knee extension to 15 degrees warrants a 20 
percent evaluation; extension limited to 20 degrees warrants 
a 30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A knee impairment manifested by recurrent subluxation or 
lateral instability is rated 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Based on the symptoms and clinical findings, it is the 
judgment of the Board that the current 20 percent rating for 
the disability of the right knee is appropriate.  The 
December 1998 VA treatment record and July 2000 VA 
examination show that range of motion of the right knee was 
at least 0-110 degrees without pain.  These findings reveal 
that the right knee was not limited to 15 degrees or less of 
flexion or at least 20 degrees of extension, which is 
required for a rating in excess of 20 percent based on 
limitation of motion.  Although the November 2001 private 
medical record noted "decreased" motion in the right knee, 
no range of motion measurements were provided.  As such, the 
evidence does not show that limitation of motion of the 
veteran's right knee meets the criteria for a rating in 
excess of 20 percent under Diagnostic Codes 5260 or 5261.  
Nor does the evidence reveal severe recurrent subluxation or 
lateral instability of the right knee necessary for a higher 
rating under Diagnostic Code 5257.  In this regard, the Board 
notes that the December 1998 VA treatment record showed the 
ligaments of the right knee to be intact while the July 2000 
VA examination showed that the knee was stable to varus and 
valgus stress.  

There is no evidence that higher than a 20 percent evaluation 
for the veteran's right knee disability is warranted under 
sections 4.40 and 4.45 for functional loss, assessed on the 
basis of increased limitation of motion, pursuant to the 
guidelines set forth in DeLuca.  The Board recognizes the 
veteran's complaints of knee pain.  However, the Board finds 
that these complaints are adequately contemplated by the 
current 20 percent evaluation.  The recent examiner 
acknowledged that the disability would create some problems 
with kneeling, rising from a squat or ascending stairs.   But 
the Board must point out that the objective findings 
disclosed moderate wasting only of the vastus medialis muscle 
of the left thigh, and no significant loss of strength on 
testing.  There was full strength on flexion and very minor 
loss of strength on extension.  These findings clearly 
indicate that the functional loss due to pain is well within 
the range of that contemplated by the currently assigned 
rating.  The current rating would not be supported without 
contemplation of such functional loss.

Accordingly, the Board concludes that based on the evidence 
cited above, the veteran's right knee disability picture does 
not more nearly approximate the criteria necessary for a 
higher disability evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for residuals of a right 
knee injury with arthritis.  




		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

